J-S34036-22

                                   2022 PA Super 179

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    VINCENT SMITH                              :
                                               :
                       Appellant               :   No. 1256 WDA 2021

          Appeal from the Judgment of Sentence Entered June 30, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0008964-2018


BEFORE: DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

OPINION BY PELLEGRINI, J.:                          FILED: OCTOBER 17, 2022

        Vincent Smith (Smith) appeals from the judgment of sentence imposed

in the Court of Common Pleas of Allegheny County (trial court) following his

entry of an open guilty plea to two counts of voluntary manslaughter and four

counts of arson ─ endangering persons.1 Smith challenges the legality of the

multiple sentences the trial court imposed on his arson convictions where he

set a single fire. Because we agree with Smith that only one sentence should

have been imposed for arson, we reverse three of his arson convictions,

vacate the judgment of sentence and remand for resentencing.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S. §§ 2503, 3301(a)(1).
J-S34036-22


                                      I.

      The relevant facts and procedural history of this case are as follows. On

February 26, 2018, four police officers from the Allegheny County and

Swissvale Police Departments responded to Smith’s residence to conduct a

welfare check in an effort to locate a person who had been reported missing,

John Van Dyke. The officers entered the residence through the basement and

climbed up the stairs towards the sound of a voice. They came upon Smith

and observed him striking matches and tossing them to the floor, igniting a

fire that spread throughout the home.         The officers quickly exited the

residence and took up position outside, while Smith remained inside.

Firefighters arrived at the scene and rescued Smith, who was taken to the

hospital and treated for smoke inhalation. Police recovered the bodies of John

Van Dyke and Steven Pariser from Smith’s residence; both men had suffered

obvious trauma to the backs of their heads.

      Smith reported to police that Pariser had been his longtime friend, but

that on the night of the incident, the men became involved in an altercation

where he acted in self-defense.    According to Smith, he threw the victims

down the stairs after Pariser bit and grabbed at him and Van Dyke hit him on

the head and hand with a hammer. Smith claimed that he had ingested pills

and spread lighter fluid throughout the residence to ignite the fire because he

wanted to kill himself.




                                     -2-
J-S34036-22


      On April 5, 2021, Smith entered an open guilty plea to two counts of

voluntary manslaughter and four counts of arson ─ endangering persons. The

persons who were endangered were the police officers who had entered the

building to investigate the crime.       The trial court accepted the plea as

voluntary and deferred sentencing for preparation of a pre-sentence

investigation report (PSI). At the June 30, 2021 sentencing hearing, the trial

court noted that it had considered the PSI, victim impact statements,

materials submitted by the defense, and Smith’s statement to the court on his

behalf. The trial court sentenced Smith to consecutive terms of 5 to 10 years’

incarceration on each of the voluntary manslaughter convictions, followed by

consecutive terms of 4 to 8 years of imprisonment on each of the arson counts.

      Smith filed a timely post-sentence motion seeking withdrawal of his

guilty plea and modification of the sentence, claiming it was excessive. At the

August 23, 2021 hearing on the motion, the parties discussed the issue of

whether Smith could receive multiple sentences for violating Section 3301, as

this incident involved a single fire.    The trial court deferred ruling on the

motion pending the submission of briefs.

      At the September 2021 hearing, the trial court denied Smith’s motion

and concluded that the separate sentences it had imposed on each arson count

were lawful. Smith timely appealed from the judgment of sentence and he

and the trial court complied with Rule 1925. See Pa.R.A.P. 1925(a)-(b). In

its opinion, the court explained its rationale for the ruling as follows:


                                        -3-
J-S34036-22


             The Arson Endangering Persons statute at issue in this case
       specifically focused on the individual risk of death or serious injury
       caused to individual persons identified in the statute by the
       defendant’s conduct.       This Court believes that the unit of
       prosecution for this offense is the commission of an arson that
       specifically recklessly places another person in danger of death or
       bodily injury. The unit of prosecution is not limited solely to the
       commission of an arson, otherwise subsection(A)(1)(i) would be
       superfluous. On the contrary, the legislature intended that the
       unit of prosecution include consideration of the individual risk of
       harm caused by arson. As set forth in Satterfield,2 it was “solely
       the involvement in an accident that triggers the obligation to stop
       and remain at the scene.” Id. at 448. In this case, it isn’t the
       arson that triggers the crime. To be found guilty of Arson
       Endangering Person, the statute specifically requires proof of both
       an arson and that an enumerated person be placed in danger of
       death or bodily injury from the arson. Accordingly, the unit of
       prosecution provides for separate counts if multiple persons are
       victimized by an arson. The proper interpretation of the statute,
       therefore, permitted this Court to impose separate sentences for
       each victim endangered by the defendant’s conduct.

(See Trial Court Opinion, 4/06/22, at 6-7) (emphasis added; original

emphasis maintained).

                                               II.

       Smith’s issue on appeal challenges the legality of the multiple sentences

imposed on his arson convictions. Smith maintains that contrary to the trial

court’s assessment, the “unit of prosecution” for Section 3301(a)(1) is

properly construed as each arson rather than each endangered person.

Because Smith committed one arson by starting a single fire, he contends that



____________________________________________


2 Commonwealth v. Satterfield, 255 A.3d 438 (Pa. 2021) (discussed in
detail infra).


                                           -4-
J-S34036-22


his judgment of sentence as to three of the four arson counts should be

reversed. (See id. at 23).3

                                               A.

       We begin by observing that the best expression of legislative intent is

found in the plain language of a statute. See Commonwealth v. Peck, 242

A.3d 1274, 1279 (Pa. 2020). “When the words of a statute are clear and free

from all ambiguity, the letter of it is not to be disregarded under the pretext

of pursuing its spirit.” 1 Pa.C.S. § 1921(b). Additionally, “penal statutes are

always to be construed strictly, 1 Pa.C.S. § 1928(b)(1), and any ambiguity in

a    penal   statute   should    be   interpreted   in   favor   of   the   defendant.”

Commonwealth v. Alexander, 258 A.3d 474, 478 n.6 (Pa. Super. 2021)

(case citation omitted).

       In this case, we must consider what the General Assembly set as the

“unit of prosecution” for a violation of Section 3301(a)(1). Satterfield, on

which the trial court relies, is instructive. In Satterfield, our Supreme Court

addressed the legality of the three sentences imposed on the defendant after

he pled guilty to three counts of leaving the scene of an accident involving

death or personal injury, codified at 75 Pa.C.S. § 3742.4                   The charges

____________________________________________


3 Because statutory interpretation raises a question of law, our scope of review
is plenary and our standard of review is de novo. See Commonwealth v.
Arroyo, 991 A.2d 951, 955 n.2 (Pa. Super. 2010).

4   § 3742. Accidents involving death or personal injury
(Footnote Continued Next Page)


                                           -5-
J-S34036-22


stemmed from Satterfield’s causing of a multi-vehicle crash that resulted in

three fatalities. The Court determined that two of Satterfield’s three sentences

were illegal and in doing so explained:

             The unit of prosecution is the actus reus that the General
       Assembly intended to punish.         Put otherwise, the unit of
       prosecution is the minimum conduct that must be proven to obtain
       a conviction for the statute in question. Only a single conviction
       and resulting punishment may be imposed for a single unit of
       prosecution. . . To determine the correct unit of prosecution,
       the inquiry should focus on whether separate and distinct
       prohibited acts have been committed.

Satterfield, supra at 445-46 (citations omitted; emphasis added).

       The Court vacated the multiple sentences imposed on Satterfield based

on the number of victims killed in the accident and held that he “may only be

punished for one violation of Section 3742, regardless of the number of

persons killed or injured.” Id. at 451. Although the statute sets increased

penalties for not remaining at the scene based on the severity of the

consequences of the accident, (i.e., where the accident results in only injury,

the violator commits a first-degree misdemeanor, but when the accident


____________________________________________


       (a) General rule.─The driver of any vehicle involved in an
       accident resulting in injury or death of any person shall
       immediately stop the vehicle at the scene of the accident or as
       close thereto as possible but shall then forthwith return to and in
       every event shall remain at the scene of the accident until he has
       fulfilled the requirements of section 3744 (relating to duty to give
       information and render aid). Every stop shall be made without
       obstructing traffic more than is necessary.

75 Pa.C.S. § 3742(a).


                                           -6-
J-S34036-22


results in death, the defendant commits a second-degree felony), the Court

nonetheless determined that “the statutory language unambiguously provides

that the obligation to stop and remain at the scene results solely from the

driver’s involvement in the accident, regardless of the number of victims or

the severity of their injuries.” Id. at 449 (citations omitted) (describing the

statute as “accident focused” rather than “victim focused.”). Because there

was only one accident scene at which Satterfield had a duty to remain, he

violated Section 3742 once and, therefore, could only be sentenced for the

single violation.

                                       B.

      Turning to the statute at issue in the instant case, the Crimes Code

defines the offense of Arson - endangering persons in relevant part as follows:

      § 3301. Arson and related offenses

      (a) Arson endangering persons.─

            (1) A person commits a felony of the first degree if he
      intentionally starts a fire or causes an explosion, or if he aids,
      counsels, pays or agrees to pay another to cause a fire or
      explosion, whether on his own property or on that of another, and
      if:

                 (i) he thereby recklessly places another person in danger
      of death or bodily injury, including but not limited to a firefighter,
      police officer or other person actively engaged in fighting the fire.

18 Pa.C.S. § 3301(a)(1) (emphasis added).

      The statute goes on to define the offense of Arson in various other

contexts including starting a fire to a historic resource; starting a fire


                                      -7-
J-S34036-22


endangering property; and multiple-related offenses, including reckless

burning. See id. (grading arson of a historic resource and arson endangering

property as second-degree felonies and reckless burning as a third-degree

felony). The focus of the provision is on criminalizing the intentional starting

of fire, and similar to the statute at issue in Satterfield, it provides for

increases in grading as the level of severity of the consequences as the fire

escalates.

       Based on the plain language of Section 3301(a)(1), we conclude that

the unit of prosecution or actus reus that the General Assembly intended to

punish is the act of intentionally starting a fire. Contrary to the trial court’s

conclusion, the key element of the statute is not endangerment, which is

addressed separately in the Crimes Code for which charges were not brought.5

Although the language of Section 3301 concerning grading of the offense

makes clear the legislature intended to view arson - endangering persons as

a particularly egregious type of arson, the statute’s key element is arson, not

endangerment.




____________________________________________


5 See 18 Pa.C.S. § 2705, Recklessly Endangering Another Person (REAP) (“A
person commits a misdemeanor of the second degree if he recklessly engages
in conduct which places or may place another person in danger of death or
serious bodily injury.”). Moreover, if arson would result in death of a person,
in addition to the arson charge, nothing precludes the Commonwealth
charging the person who perpetrated the arson with each death caused by the
arson.


                                           -8-
J-S34036-22


       The trial court sentenced Smith to four consecutive terms of

imprisonment for arson - endangering persons. However, because Smith set

a single fire, he committed one prohibited act, see Satterfield, supra at 446,

and, therefore, may only be punished for one violation of Section 3301,

despite the presence of four police officers at the scene, making three of

Smith’s arson sentences illegal.

       Accordingly, we reverse three of the arson convictions, vacate the

judgment of sentence and remand to the trial court for resentencing, as our

disposition may upset the trial court’s overall sentencing scheme.6

       Voluntary manslaughter convictions and one arson conviction affirmed;

three arson convictions reversed.              Judgment of sentence vacated.   Case

remanded for resentencing in accordance with this Opinion.              Jurisdiction

relinquished.




____________________________________________


6 The Commonwealth relies on Commonwealth v. Frisbie, 485 A.2d 1098
(Pa. 1984) to support its position that Smith’s sentence is legal. (See
Commonwealth’s Brief, at 9). In Frisbie, our Supreme Court examined the
REAP statute and held that imposition of multiple sentences for that offense
was lawful for the defendant’s act of driving his vehicle through a crowded
intersection, causing serious injury to nine pedestrians. However, given that
the REAP statute on its face is expressly aimed at criminalizing Endangerment
rather than a separate offense such as Arson, the analysis of its plain language
is not controlling in this case.

                                           -9-
J-S34036-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2022




                          - 10 -